Exhibit 99.2 Wilhelmina Announces New Ticker Symbol - WHLM DALLAS, Feb. 18 /PRNewswire-FirstCall/ Wilhelmina International, Inc. (OTC Bulletin Board: NCEH - News) announced today that the ticker symbol for its common stock will change from "NCEH" to "WHLM" effective at the start of trading tomorrow, February 19, 2009.The ticker change follows the closing of the acquisition of Wilhelmina International, Ltd. and its affiliated companies last week. Cautionary Note Regarding Forward-Looking Statements: Information in this press release that involves the expectations, plans, intentions or strategies of Wilhelmina International, Inc. ("Wilhelmina") regarding the future are forward-looking statements that are not facts and involve a number of risks and uncertainties.In this release, they are identified by references to dates after the date of this release and words such as "will," "remains," "to be," "plans," "believes," "may," "expects," "intends," and similar expressions.
